DETAILED ACTION
Notice to Applicant
In response to the communication received on 03/15/2022, the following is a second Non-Final Office Action for Application No. 16932569.   See Examiner Interview Summary Record dated 11/04/2021 for discussion regarding withdrawal of finality.  

Status of Claims
Claims 1-52 are pending.

Information Disclosure Statement
The information disclosure statement (IDS has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome the 35 U.S.C 101 rejection with respect to claims 1-30, and hence the 35 U.S.C. 101 rejection with respect to claims 1-30 has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  
As per the 101 rejection per claims 31-48, Applicant argues that the claims are in favor of eligibility per Prong One of Step 2A, however Examiner respectfully disagrees.  Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, 
Applicant argues that the claims are in favor of eligibility per Prong Two of Step 2A, however Examiner respectfully disagrees.  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The computer-readable storage media, computing systems and/or processors is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor server limitation is no more than mere instructions to apply the exception using a generic computer component. Further, computer-readable storage media and/or processors to inter alia identify a supply scenario that minimizes costs is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In other words, the present claims use a generic processing device and memory medium to inter alia identify a supply scenario that minimizes costs which is a concept that can be performed in the human mind with pen and paper.  The processor is merely used to perform the function(s), and the processor does not integrate the abstract idea into a practical application since there are no meaningful limits on practicing the abstract idea.   Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Thus, the rejection is maintained.  
Applicant argues that the claims are in favor of eligibility per Step 2B, however Examiner respectfully disagrees.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: computer-readable storage media and/or processors. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective inter alia perform the functions of inter alia identify a supply scenario that minimizes costs is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include the non-limiting or non-exclusive examples of MPEP § 2106.05. Thus, the rejection is maintained for claims 31-48.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-48 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 31-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
one or more computer-readable storage media storing computer-executable instructions that when executed by the one or more computing systems cause the one or more computing systems to: generate demand scenarios, each indicating forecasted demand over time for the resource by applying a stochastic process that factors in factors relating to historical information, future goals, and uncertainty in demand; generate supply scenarios, each indicating forecasted supply over time for the resource by applying a stochastic process that factors in factors relating to quantity of supply units of the resource and uncertainty in supply; identify a supply scenario that minimizes costs relating to delivery of supply at times other than the times at which supply is needed to meet demand based on the demand scenarios; and output an indication of the identified supply scenario as the capacity plan; and one or more processors that control execution of the computer-executable instructions.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The computer-readable storage media, computing systems and/or processors is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic computer-readable storage media and/or processors limitation is no more than mere instructions to apply the exception using a generic computer component. Further, output an indication of the identified supply scenario by a computer-readable storage media and/or processors is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most : computer-readable storage media, computing systems and processors. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, output an indication of the identified supply scenario by a computer-readable storage media and/or processors is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0081 wherein “the processing described below may be performed by a computing device with a processor that executes computer-executable instructions stored on a computer- readable storage medium that implements the RP system.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-52 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US 20150046363 A1) hereinafter referred to as McNamara in view of Leidner et al. (US 20120221485 A1) hereinafter referred to as Leidner in further view of Shan et al. (US 7742940 B1) hereinafter referred to as Shan.   

McNamara teaches:
Claim 1. A method performed by one or more computing systems for generating a capacity plan, the capacity plan providing a timing for supply of a resource to meet demand for that resource, the method comprising: 
generating a demand collection of demand time series, each demand time series providing a forecast of demand for the resource at dates within the demand time series, the demand collection generated based on a stochastic process based on factors relating to historical information and future goals, the stochastic process including for each of a plurality of revenue milestones:  sampling a probability distribution of possible dates when a revenue milestone will be reached; for each sampled date, calculating average daily growth rated to reach the revenue milestone; and generating a revenue collection of revenue time series that is based on a randomization process with an expected value and variance based on the average daily growth rate (¶0069 "Scheduling algorithms" refer to production scheduling and includes forward and/or backward scheduling. Forward scheduling is planning the tasks from the date resources become available to determine the shipping date or the due date. Backward scheduling is planning the tasks from the due date or required-by date to determine the start date and/or any changes in capacity required. Stochastic scheduling algorithms include economic lot scheduling problem (which is concerned with scheduling the production of several products on a single machine in order to minimize the total costs incurred (which include setup costs and inventory holding costs) and the economic production quantity model (which determines the quantity a enterprise and/or organization and/or retailer should order to minimize the total inventory costs by balancing the inventory holding cost and average fixed ordering cost). ¶0229 As noted in connection with the risk manager 352, risk can be determined given a time series of data collected by the data collection and maintenance module. The overall metric of risk can be used by the supply chain and logistics analyzer 332 as a supply chain and/or logistics operation(s) health index or risk. After optimization of the collected factors and comparing real data, the transfer function (N.times.M) can be substantially optimized by the supply chain and logistics analyzer 332--and it can represent the operational parameters of the supply chain and/or logistics operation(s)); 
generating a supply collection of supply time series, each supply time series in a supply collection providing a forecast for delivery dates for the supply of the resource for dates within the supply time series based on order dates for the supply, the supply collection generated based on a stochastic process that factors in factors relating to quantity of a supply unit and uncertainty in order lead time (¶0020 A supply chain and logistics manager can collect and store supply chain and/or logistics operation performance information, verify accuracy of scheduled delivery times, provide estimates of delivery times, identify potential manufacturing and delivery problems, and identify and quantify the effects of expected and unexpected events on supply chain and/or logistics performance. ¶0221 The supply chain and logistics analyzer 332 can identify problems or choke points or bottlenecks in the supply chain and/or logistics operation(s) and/or provide recommended changes to the supply chain and/or logistics operation(s) to provide greater reliability, more reliable and faster material and/or part and/or component and/or product manufacture and delivery cycles, more material turns, and reduced cost and waste. The supply chain and logistics analyzer 332 at the control tower service platform 150 can do this, for example, by analyzing the reported performance information using advanced planning and scheduling techniques by which raw materials and production capacity are optimally allocated to meet demand. Recommendations could include restructuring tier 1, 2, 3 and 4 relationships, using differently located facilities for lesser or greater production, using different freight modes and/or carriers, and reconfiguring the layout and/or production unit operations within a selected facility. ¶0229 As noted in connection with the risk manager 352, risk can be determined given a time series of data collected by the data collection and maintenance module. The overall metric of risk can be used by the supply chain and logistics analyzer 332 as a supply chain and/or logistics operation(s) health index or risk. After optimization of the collected factors and comparing real data, the transfer function (N.times.M) can be substantially optimized by the supply chain and logistics analyzer 332--and it can represent the operational parameters of the supply chain and/or logistics operation(s) (for better or worse).); 
identifying a supply time series that minimizes a cost, the cost represented by a cost function that is based on costs associated with delivery of supply at times other than the time at which supply is needed to meet demand as indicated by the demand collection and the supply collection; and outputting an indication of an order date that the identified supply time series is based on (¶0234 The supply chain and logistics analyzer 332 can intelligently relate the geographical location of each facility in each tier with a partner facility in a higher tier and/or the relative shipping costs and/or standard deviation thereof from a facility in one tier to a partner facility in a higher tier and control relationships to reduce or substantially minimize transportation costs. This mapping, which can be in the form of a .
Although not explicitly taught by McNamara, Leidner teaches in the analogous art of systems for risk mining and for generating entity risk profiles:
uncertainty in order lead time (Figs. 21-26 and ¶0078 Hard facts, e.g., explosion on an oil rig results in direct financial losses (loss of revenue, damages liability, etc.) as well as negative environmental impact and resulting negative greenness score, and sentiment, e.g., quantifying the effect of fear, uncertainty, negative reputation, etc., are considered as factors that drive green scoring and/or composite environmental or green index. The results may be used to enhance investment and trading strategies (e.g., stocks and other equities, bonds and commodities) and enable users to track and spot new opportunities and generate Alpha. The news/media sentiment analysis 1250 may be used in conjunction with green scoring module 1240 to provide green scoring to drive informed trading and investment decisions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for risk mining and for generating entity risk profiles of Leidner with the system for engineering, manufacturing, and logistics infrastructures of McNamara for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. McNamara ¶0003 teaches that it is desirable to transform between various description notations; 

(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. McNamara at least the above cited paragraphs, and Leidner at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for risk mining and for generating entity risk profiles of Leidner with the system for engineering, manufacturing, and logistics infrastructures of McNamara.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by McNamara in view of Leidner, Shan teaches in the analogous art of predicting revenue based on historical pattern identification and modeling:
the stochastic process including for each of a plurality of revenue milestones:  sampling a probability distribution of possible dates when a revenue milestone will be reached; for each sampled date, calculating average daily growth rated to reach the revenue milestone; and generating a revenue collection of revenue time series that is based on a randomization process with an expected value and variance based on the average daily growth rate (C.7 L.53 At step 712, the data from the training periods is aggregated to derive a robust average value at each discrete time point in the forecast period. As previously described, this could be a simple average, a weighted average, a median, etc. If the number of selected training periods is too small, a sample size problem may exist when taking the average or median. In that case, at each point in the generalized percentage function neighborhood points can be borrowed when making average or median calculations. These average values are used at step 714 to create the behavior time series for the forecast period.  In step 716, the current data is taken from the data set that was extracted from the reporting systems at step 702. The current data is synthesized with the behavior time series at step 718. The result of this synthesis is the statistical projection obtained at step 720. This is the step where the predicted behavior, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the predicting revenue based on historical pattern identification and modeling of Shan with the enhanced system for engineering, manufacturing, and logistics infrastructures of McNamara in view of Leidner for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. McNamara ¶0003 teaches that it is desirable to transform between various description notations; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. McNamara teaches the supply chain and logistics analyzer, Leidner teaches news/media sentiment analysis, and Shan teaches predicting revenue based on historical pattern identification and modeling; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. McNamara in view of Leidner at least the above cited paragraphs, and Shan at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the predicting revenue based on historical pattern identification and modeling of Shan with the enhanced system for engineering, manufacturing, and logistics infrastructures of McNamara in view of Leidner.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

McNamara teaches:
Claim 2. The method of claim 1 wherein the capacity plan is generated for a strategy that specifies supply units, each supply unit specifying a quantity of the resource, a lead time, and a cost for the quantity (¶0217 The risk manager 716 can identify problems or choke points or bottlenecks in the supply chain and/or logistics operation(s) .

McNamara teaches:
Claim 3. The method of claim 1 wherein the costs include carrying costs and loss opportunity costs (¶0206 The analytical engine 812 can use techniques noted above for the analytical engine 712 to identify potentially disruptive events to compliance with the project schedule. Events include any of the events noted above with respect to the supply chain and/or logistics operation(s) and other events potentially impacting the design team, such as personnel loss, personnel reassignment, failed or unsatisfactory device and/or component tests, and the like.).

McNamara teaches:
Claim 4. The method of claim 3 wherein the identifying of the supply time series includes applying a gradient descent technique to adjust the order date to identify an optimal order date based on minimizing the cost (¶0069 "Scheduling algorithms" refer to production scheduling and includes forward and/or backward scheduling. Forward scheduling is planning the tasks from the date resources become available to determine the shipping date or the due date. Backward scheduling is planning the tasks from the due date or required-by date to determine the start date and/or any changes in capacity required. Stochastic scheduling algorithms include economic lot scheduling problem (which is concerned with scheduling the production of several products on a single machine in order to minimize the total costs incurred (which include setup costs and inventory holding costs) and the economic production quantity model (which determines the quantity a enterprise and/or organization and/or retailer should order to minimize the total inventory costs by balancing the inventory holding cost and average fixed ordering cost).).

McNamara teaches:
Claim 5. The method of claim 1 wherein the demand collection is based on milestones for revenue and productivity. (¶0205 The project scheduling module 808 maintains a device or component design schedule to be adhered to by engineering personnel. The device or component design schedule can include dates, performance milestones, objectives, or targets, and actual performance information relative to scheduling requirements. ¶0233 The supply chain and logistics analyzer 332 can use MPM to analyze a selected supply chain and/or logistics operation and provide recommended changes. MPM is a collection of technologies and methods used to define how products are to be manufactured. MPM differs from ERP/MRP, which is used to plan the ordering of materials and other resources, set manufacturing schedules, and compile cost data. MPM can provide the central repository for the integration of all these tools and activities and aid in the exploration of alternative production line or sequence or cycle scenarios; making assembly lines more efficient with the aim of reduced lead time to product launch, shorter product times and reduced work in progress (WIP) inventories as well as allowing rapid response to product or product changes. )

McNamara teaches:
Claim 6. The method of claim 1 wherein the demand collection is based on adoption of technology (¶0233 The supply chain and logistics analyzer 332 can use MPM to analyze a selected supply chain and/or logistics operation and provide recommended changes. MPM is a collection of technologies and methods used to define how products are to be manufactured. MPM differs from ERP/MRP, which is used to plan the ordering of materials and other resources, set manufacturing schedules, and compile cost data. MPM can provide the central repository for the integration of all these tools and activities and aid in the exploration of alternative production line or sequence or cycle scenarios; making assembly lines more efficient with the aim of reduced lead time to product launch, shorter product times and reduced work in progress (WIP) inventories as well as allowing rapid response to product or product changes.).

Although not explicitly taught by McNamara, Leidner teaches in the analogous art of systems for risk mining and for generating entity risk profiles:
Claim 7. The method of claim 1 wherein the uncertainty in order lead time is based on sentiment relating to whether a supplier of the resource will deliver the resource within a timeframe set by the supplier (Figs. 21-26 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for risk mining and for generating entity risk profiles of Leidner with the system for engineering, manufacturing, and logistics infrastructures of McNamara for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. McNamara ¶0003 teaches that it is desirable to transform between various description notations; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. McNamara teaches the supply chain and logistics analyzer, and Leidner teaches news/media sentiment analysis; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. McNamara at least the above cited paragraphs, and Leidner at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for risk mining and for generating entity risk profiles of Leidner with the system for engineering, manufacturing, and logistics infrastructures of McNamara.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).


Claim 8. The method of claim 7 wherein the sentiment is based on data collected from publications relating to the suppler (Figs. 21-26 and ¶0078 Hard facts, e.g., explosion on an oil rig results in direct financial losses (loss of revenue, damages liability, etc.) as well as negative environmental impact and resulting negative greenness score, and sentiment, e.g., quantifying the effect of fear, uncertainty, negative reputation, etc., are considered as factors that drive green scoring and/or composite environmental or green index. The results may be used to enhance investment and trading strategies (e.g., stocks and other equities, bonds and commodities) and enable users to track and spot new opportunities and generate Alpha. The news/media sentiment analysis 1250 may be used in conjunction with green scoring module 1240 to provide green scoring to drive informed trading and investment decisions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for risk mining and for generating entity risk profiles of Leidner with the system for engineering, manufacturing, and logistics infrastructures of McNamara for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. McNamara ¶0003 teaches that it is desirable to transform between various description notations; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. McNamara teaches the supply chain and logistics analyzer, and Leidner teaches news/media sentiment analysis; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. McNamara at least the above cited paragraphs, and Leidner at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for risk mining and for generating entity risk profiles of Leidner with the system for engineering, manufacturing, and logistics infrastructures of McNamara.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

McNamara teaches:
Claim 9. The method of claim 1 further comprising generating a modified capacity plan based on a modified factor and indicating a modified order date associated with the modified capacity plan wherein differences in costs represent sensitivity to the modified factor (¶0217 The risk manager 716 can identify problems or choke points or bottlenecks in the supply chain and/or logistics operation(s) and/or generate alerts and/or notifications to administrators of predetermined events (such as a monitored parameter falling below or exceeding a selected threshold. The risk manager 716 at the control tower service platform 150 can do this, for example, by analyzing the reported performance information using advanced planning and scheduling techniques by which raw materials and production capacity are optimally allocated to meet demand.).

McNamara teaches:
Claim 10. The method of claim 1 wherein multiple factors have modified values that are different from values used to generate the capacity plan and further comprising generating new capacity plans based on different combinations of the multiple factors having unmodified and modified values and indicating costs associated with each new capacity plan (¶0217 The risk manager 716 can identify problems or choke points or bottlenecks in the supply chain and/or logistics operation(s) and/or generate alerts and/or notifications to administrators of predetermined events (such as a monitored parameter falling below or exceeding a selected threshold. The risk manager 716 at the control tower service platform 150 can do this, for example, by analyzing the reported performance information using advanced planning and scheduling techniques by which raw materials and production capacity are optimally allocated to meet demand.).

McNamara teaches:
Claim 11. The method of claim 1 wherein the resource is an information technology resource of a data center (¶0128 Modern vehicle tracking systems commonly use GPS, GPRS, or GLONASS technology for locating the .

McNamara teaches:
Claim 12. The method of claim 11 wherein the data center is cloud-based (¶0012 provide cloud-based access by communication devices such as by personal, laptop, and tablet computers, smart phones and other cellular devices, personal digital assistants, and/or enterprise or organization communication devices, such as servers.).

As per claims 13-24, the method tracks the method of claims 1-12, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-12 are applied to claims 13-24, respectively.  Although there are additional limitations as follows:
McNamara teaches:
        a neural network with training data that includes feature vectors of usage data for a sequence of time periods labeled with usage data for a subsequent sequence of time periods, wherein the neural network outputs a mean and variance for the usage data… wherein the forecasting of one or more demand scenarios is based on sampling a probability distribution for possible usages for sequence of time periods based on the mean and variance output by the neural network for that sequence of time periods (¶0058 The EPC is designed as a flexible framework that can support many existing coding schemes, including many coding schemes currently in use with barcode technology. EPCs are not designed exclusively for use with RFID data carriers. They can be constructed based on reading of optical data carriers, such as linear bar codes and two-dimensional bar codes, such as Data Matrix symbols. The "pure identity URI" canonical representation of an EPC is agnostic to the data carrier technology that was used to attach the unique identifier to the individual physical object. ¶0067 "Queueing theory" refers to algorithms for characterizing or defining the behavior of queues. Queueing theory is generally considered a branch of operations research because the results are often used when making business decisions about the resources needed to provide service. A queueing model based on the Poisson process and its companion exponential probability distribution often meets these two requirements. A Poisson process models random events (such as a customer arrival, a request for action from a web server, or the completion of the actions requested of a web server) as emanating from a memoryless process. That is, the length of the time interval from the current time to the occurrence of the next event does not depend upon the time 

McNamara teaches:
Claim 25. The method of claim 13 wherein the resource is supplied via a supply chain with multiple suppliers in the supply chain (¶0119 The database 208 can include, for each enterprise and/or organization in the supply chain, not only performance information but also transactional documents (e.g., purchase order, material safety data sheets, bill of materials, supply and/or manufacturing agreements, RMAs, and the like), name, geographical location, geopolitical location…).

McNamara teaches:
Claim 26. The method of claim 13 further comprising sending orders to one or more suppliers of the resource (¶0166 The data structures are typically associated with one or more enterprises and/or organizations in the supply chain and/or logistics operation(s). Transactional documents, such as purchase orders, material safety data sheets, and bills of material, contain references to all owners down the organization level, have corresponding role types and functions specified (e.g., only a buyerRole can change requestQuantity field), and include preferences and settings referenced to an appropriate level (e.g., enterprise, organization (or the part of the enterprise involved in the supply chain and/or logistics operation(s) transaction), user, etc.).

McNamara teaches:
Claim 27. The method of claim 13 wherein the forecasting of a demand scenario is based on historical usage of the resource (¶0171 Both past events and forecasted events can be considered by the analytical engine 712. The application can determine not only what happened to the supply chain and/or logistics operation(s) but also what may .

McNamara teaches:
Claim 28. The method of claim 27 wherein the forecasting based on historical usage applies a regression demand model (¶0171 The analytical engine 712 receives performance and other data from the data collection and maintenance module 700, scheduling information from the scheduling module 704, and historical information (such as a level of confidence) from the historical state module 708 and, based on the information, forecasts incoming shipment arrival times and outgoing shipment departure times and identifies any inability to meet distribution chain requirements, commitments or objectives (e.g., orders, contractual commitments, policies, objectives, etc.) (a "noncompliant event").).

McNamara teaches:
Claim 29. The method of claim 27 wherein the forecasting based on historical usage applies a neural network demand model (¶0171 The analytical engine 712 receives performance and other data from the data collection and maintenance module 700, scheduling information from the scheduling module 704, and historical information (such as a level of confidence) from the historical state module 708 and, based on the information, forecasts incoming shipment arrival times and outgoing shipment departure times and identifies any inability to meet distribution chain requirements, commitments or objectives (e.g., orders, contractual commitments, policies, objectives, etc.) (a "noncompliant event").).

McNamara teaches:
Claim 30. The method of claim 13 wherein the forecasting of a demand scenario is based on a project that uses the resource (¶0171 Both past events and forecasted events can be considered by the analytical engine 712. The application can determine not only what happened to the supply chain and/or logistics operation(s) but also what may happen to the supply chain and/or logistics operation(s), thereby providing not only a reactive but also proactive model for problem resolution).


Claim 31. One or more computing systems for generating a capacity plan, the capacity plan providing a timing for supply of a resource to meet demand for that resource, the one or more computing systems comprising: 
one or more computer-readable storage media storing computer-executable instructions that when executed by the one or more computing systems cause the one or more computing systems to (¶0009 The resource management and reporting system can include three resource management computational layers, namely the physical infrastructure reporting layer (e.g., a microprocessing structure comprising a microprocessor and computer readable medium),):  
generate demand scenarios, each indicating forecasted demand over time for the resource by applying a stochastic process that factors in factors relating to historical information, future goals, and uncertainty in demand (¶0012 The real-time information layer manages information related to the physical infrastructure and end-to-end services layers so as to provide, through various security protocols, real-time visibility into the information based on access privileges of the requestor, identify and proactively address risk, ensure efficient and cost effective execution, provide applications to provide services useful in execution of the end-to-end services layer, and provide cloud-based access by communication devices such as by personal, laptop, and tablet computers, smart phones and other cellular devices ¶0170 The historical state module 708 tracks past performance for each entity and/or entity facility in the tier 1-4 and freight carriers (e.g., compares the actual product shipment arrival date against a selected date (received from the entity, required by contract or order, and/or projected by the control tower services platform 150)) and distribution chain demands (to identity seasonal trends). ¶0221 The supply chain and logistics analyzer 332 can identify problems or choke points or bottlenecks in the supply chain and/or logistics operation(s) and/or provide recommended changes to the supply chain and/or logistics operation(s) to provide greater reliability, more reliable and faster material and/or part and/or component and/or product manufacture and delivery cycles, more material turns, and reduced cost and waste. The supply chain and logistics analyzer 332 at the control tower service platform 150 can do this, for example, by analyzing the reported performance information using advanced planning and scheduling techniques by which raw materials and production capacity are optimally allocated to meet demand.)
generate supply scenarios, each indicating forecasted supply over time for the resource by applying a stochastic process that factors in factors relating to quantity of supply units of the resource and uncertainty in supply (¶0055 A "database" is an organized collection of data held in a computer. The data is typically organized to model relevant aspects of reality (for example, the availability of specific types of inventory), in a way that supports processes ; 
identify a supply scenario that minimizes costs relating to delivery of supply at times other than the times at which supply is needed to meet demand based on the demand scenarios; and output an indication of the identified supply scenario as the capacity plan; and one or more processors that control execution of the computer-executable instructions (¶0234 The supply chain and logistics analyzer 332 can intelligently relate the geographical location of each facility in each tier with a partner facility in a higher tier and/or the relative shipping costs and/or standard deviation thereof from a facility in one tier to a partner facility in a higher tier and control relationships to reduce or substantially minimize transportation costs. This mapping, which can be in the form of a unit shipping cost from each facility in a lower tier to each facility in the adjacent higher tier, can also be used to intelligently order materials and/or components and/or products from a lower tier facility to an upper tier facility experiencing a supply constraint so as to maintain lower transportation or shipping costs. ¶0299 In step 2204, the scheduling module 704 updates supply chain and/or logistics operation(s) node-supplied scheduling information, or product delivery estimates, based on the reported performance information and/or the internally generated product delivery estimates. The scheduling information includes, for example, projected shipment arrival dates for products from the tier 2 product assembler 104 and required shipment departure dates for branded products to customers, wholesalers, and/or retailers. Each of the shipment arrival and departure dates can be linked to a set of data structures describing the shipment, including shipment source and destination, freight carrier, freight tracking information, current shipment status, shipment contents (by product type and number), date of shipment, and the like).).

uncertainty in supply (Figs. 21-26 and ¶0078 Hard facts, e.g., explosion on an oil rig results in direct financial losses (loss of revenue, damages liability, etc.) as well as negative environmental impact and resulting negative greenness score, and sentiment, e.g., quantifying the effect of fear, uncertainty, negative reputation, etc., are considered as factors that drive green scoring and/or composite environmental or green index. The results may be used to enhance investment and trading strategies (e.g., stocks and other equities, bonds and commodities) and enable users to track and spot new opportunities and generate Alpha. The news/media sentiment analysis 1250 may be used in conjunction with green scoring module 1240 to provide green scoring to drive informed trading and investment decisions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for risk mining and for generating entity risk profiles of Leidner with the system for engineering, manufacturing, and logistics infrastructures of McNamara for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. McNamara ¶0003 teaches that it is desirable to transform between various description notations; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. McNamara teaches the supply chain and logistics analyzer, and Leidner teaches news/media sentiment analysis; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. McNamara at least the above cited paragraphs, and Leidner at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for risk mining and for generating entity risk profiles of Leidner with the system for engineering, manufacturing, and logistics infrastructures of McNamara.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

stochastic process that factors in factors relating to historical information (C.7 L.53 At step 712, the data from the training periods is aggregated to derive a robust average value at each discrete time point in the forecast period. As previously described, this could be a simple average, a weighted average, a median, etc. If the number of selected training periods is too small, a sample size problem may exist when taking the average or median. In that case, at each point in the generalized percentage function neighborhood points can be borrowed when making average or median calculations. These average values are used at step 714 to create the behavior time series for the forecast period.  In step 716, the current data is taken from the data set that was extracted from the reporting systems at step 702. The current data is synthesized with the behavior time series at step 718. The result of this synthesis is the statistical projection obtained at step 720. This is the step where the predicted behavior, such as total monthly revenue, is obtained. Finally, the prediction information is connected to the users of the prediction at step 722.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the predicting revenue based on historical pattern identification and modeling of Shan with the enhanced system for engineering, manufacturing, and logistics infrastructures of McNamara in view of Leidner for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. McNamara ¶0003 teaches that it is desirable to transform between various description notations; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. McNamara teaches the supply chain and logistics analyzer, Leidner teaches news/media sentiment analysis, and Shan teaches predicting revenue based on historical pattern identification and modeling; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. McNamara in view of Leidner at least the above cited paragraphs, and Shan at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the predicting revenue based on historical pattern identification and modeling of Shan with the enhanced system for engineering, DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

As per claims 32-48, the system tracks the method of claims 2-12, 25-30, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 2-12, 25-30 are applied to claims 32-48, respectively.  McNamara discloses that the embodiment may be found as a system (Figs. 1-5).  

McNamara teaches:
Claim 49. One or more computing systems for ensuring availability of servers in a cloud data center to meet demand for servers, the one or more computing systems comprising: 
one or more computer-readable storage media storing computer-executable instructions that when executed by the one or more computing systems cause the one or more computing systems to (¶0009 The resource management and reporting system can include three resource management computational layers, namely the physical infrastructure reporting layer (e.g., a microprocessing structure comprising a microprocessor and computer readable medium),): 
generate server demand scenarios for servers that are based on historical usage of servers in the cloud data center, each demand scenario providing a forecast of demand for servers over time, the server demand scenarios generated by applying a stochastic process that factors in historical information on demand of servers and uncertainty in future demand of servers (¶0012 The real-time information layer manages information related to the physical infrastructure and end-to-end services layers so as to provide, through various security protocols, real-time visibility into the information based on access privileges of the requestor, identify and proactively address risk, ensure efficient and cost effective execution, provide applications to provide services useful in execution of the end-to-end services layer, and provide cloud-based access by communication devices such as by personal, laptop, and tablet computers, smart phones and other cellular devices ¶0170 The historical state module 708 tracks past performance for each entity and/or entity facility in the tier 1-4 and freight carriers (e.g., compares the actual product shipment arrival date against a selected date (received from the entity, required by contract or order, and/or projected by the control tower services ; 
generate server availability scenarios for servers that are based on forecasted availability of servers over time by applying a stochastic process that factors in quantity of servers and uncertainty in availability of servers (¶0055 A "database" is an organized collection of data held in a computer. The data is typically organized to model relevant aspects of reality (for example, the availability of specific types of inventory), in a way that supports processes requiring this information (for example, finding a specified type of inventory). ¶0156 tags, for example, can indicate a role of an employee or consultant, a type of facility, a type of operation performed at a facility, a risk factor associated with a facility, a performance score associated with a resource, a location score associated with a resource, a geo-political score associated with a resource, a degree of availability or unavailability of a resource, a skill, experience, and/or performance rating of a resource, and the like ¶0221 The supply chain and logistics analyzer 332 can identify problems or choke points or bottlenecks in the supply chain and/or logistics operation(s) and/or provide recommended changes to the supply chain and/or logistics operation(s) to provide greater reliability, more reliable and faster material and/or part and/or component and/or product manufacture and delivery cycles, more material turns, and reduced cost and waste. The supply chain and logistics analyzer 332 at the control tower service platform 150 can do this, for example, by analyzing the reported performance information using advanced planning and scheduling techniques by which raw materials and production capacity are optimally allocated to meet demand.); 
identify a quantity of servers to meet the demand for servers based on the demand scenarios and server availability scenarios and based on minimization of overcapacity of servers and under capacity of servers needed to meet the demand for servers (¶0070 A "server" is a computational system (e.g., having both software and suitable computer hardware) to respond to requests across a computer network to provide, or assist in providing, a network service. Servers can be run on a dedicated computer, which is also often referred to as "the server", but many networked computers are capable of hosting servers. In many cases, a computer can provide several services and have several ; and 
directing that the identified quantity of severs is available to meet the demand for servers; and one or more processors that control execution of the computer-executable instructions (¶0135 The control tower services platform 150 can monitor simultaneously multiple supply chain and/or logistics operation(s). The supply chain server(s) correspond to multiple different and independent supply chains. Each supply chain includes, with reference to FIG. 2, a tier 1 seller 100 and accompanying server 204, tier 2 assembler 104 and accompanying server 212, first, second, . . . nth tier 3 part/component manufacturer 108a-n and accompanying servers 216a-n, and first, second, third, . . . mth tier 4 material supplier 112a-m and accompanying servers 220a-m.).
Although not explicitly taught by McNamara, Leidner teaches in the analogous art of systems for risk mining and for generating entity risk profiles:
uncertainty in availability of servers (Figs. 21-26 and ¶0086 The ERPGS may be implemented in a variety of deployments and architectures. ERPGS data can be delivered as a deployed solution at a customer or client site, e.g., within the context of an enterprise structure, via a web-based hosting solution(s) or central server, or through a dedicated service, e.g., index feeds. FIG. 15 shows one embodiment of the ERPGS as a News/Media Analytics System comprising an online information-retrieval system adapted to integrate with either or both of a central service provider system or a client-operated processing system, e.g., one or more access or client devices 1300. In this exemplary embodiment, ERPGS 1000 includes at least one web server that can automatically control one or more aspects of an application on a client access device, which may run an application augmented with an add-on framework that integrates into a graphical user interface or browser control to facilitate interfacing with one or more web-based applications..).

(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. McNamara ¶0003 teaches that it is desirable to transform between various description notations; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. McNamara teaches the supply chain and logistics analyzer, and Leidner teaches news/media sentiment analysis; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. McNamara at least the above cited paragraphs, and Leidner at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for risk mining and for generating entity risk profiles of Leidner with the system for engineering, manufacturing, and logistics infrastructures of McNamara.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by McNamara in view of Leidner, Shan teaches in the analogous art of predicting revenue based on historical pattern identification and modeling:
applying a stochastic process that factors in historical information (C.7 L.53 At step 712, the data from the training periods is aggregated to derive a robust average value at each discrete time point in the forecast period. As previously described, this could be a simple average, a weighted average, a median, etc. If the number of selected training periods is too small, a sample size problem may exist when taking the average or median. In that case, at each point in the generalized percentage function neighborhood points can be borrowed when making average or median calculations. These average values are used at step 714 to create the behavior time series for the forecast period.  In step 716, the current data is taken from the data set that was extracted from the reporting systems at step 702. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the predicting revenue based on historical pattern identification and modeling of Shan with the enhanced system for engineering, manufacturing, and logistics infrastructures of McNamara in view of Leidner for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. McNamara ¶0003 teaches that it is desirable to transform between various description notations; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. McNamara teaches the supply chain and logistics analyzer, Leidner teaches news/media sentiment analysis, and Shan teaches predicting revenue based on historical pattern identification and modeling; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. McNamara in view of Leidner at least the above cited paragraphs, and Shan at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the predicting revenue based on historical pattern identification and modeling of Shan with the enhanced system for engineering, manufacturing, and logistics infrastructures of McNamara in view of Leidner.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

McNamara teaches:
Claim 50. The one or more computing systems of claim 49 wherein the demand factors in a productivity increase in a computer program (Figs.1-3 and ¶0114 "Performance information" typically includes any information relative to .

McNamara teaches:
Claim 51. The one or more computing systems of claim 50 wherein the productivity is based on processing of the computer program that is performed by a graphics processing unit (GPU) (Figs.1-3 and ¶0114 "Performance information" typically includes any information relative to supply chain performance, including, without limitation, one or more of manufactured item output projections over a specified time period, production facility sizes and/or locations, raw material, work-in-process, and/or manufactured part, component, and/or product inventory levels, order cycle times, days of supply in inventory, manufacturing resource type, availability, reliability, and/or productivity (e.g., human and automated resource levels and resulting output levels), unit operations (e.g., manufacturing steps, functions, or operations, unloading raw materials, packaging parts, components, and/or products, loading parts…).

McNamara teaches:
Claim 52. The one or more computing systems of claim 49 wherein the instructions further comprise instructions that cause the one or more computing systems to: access data based on historical usage of servers; generate training data that includes feature vectors with features relating to usage over a first time period and labels for the feature vectors relating to usage over a second time period that is later than the first time period; train a neural network using the training data; and employ the trained neural network to sample usages when generating the server demand scenarios (¶0058 The EPC is designed as a flexible framework that can support many existing coding schemes, including many coding schemes currently in use with barcode technology. EPCs are not designed exclusively for use with RFID data carriers. They can be constructed based on reading of optical data carriers, such as linear bar codes and two-dimensional bar codes, such as Data Matrix symbols. The "pure identity URI" canonical representation of an EPC is agnostic to the data carrier technology that was used to attach the unique identifier to the individual .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.  References cited but not relied upon are as follows:  Goel; Sachin, System For Concurrent Optimization Of Business Economics And Customer Value Satisfaction, US 7418409 B1, 2008-08-26.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 



/KURTIS GILLS/Primary Examiner, Art Unit 3623